Title: New York Assembly. Motion for Leave to Bring in a Bill on Places at Which the Legislature Shall Meet, [16 April 1787]
From: Hamilton, Alexander
To: 


[New York, April 16, 1787]
Mr. Hamilton moved for leave to bring in a bill to establish the places at which the ordinary sessions of the Legislature shall be holden.
Ordered, That leave be given accordingly.
Mr. Hamilton, according to leave, brought in the said bill, entitled An act to establish the places at which the ordinary sessions of the Legislature shall be holden, which was read the first time, and ordered a second reading.
